DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to the amendment filed on 1/11/2021. Claims 52-71 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made FINAL.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 52-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2010/0153885 A1) in view of Chen et al (US 2014/0358890 A1), and further in view of Krikorian et al (US 2007/0234213 A1).
As to claims 52 and 62, Yates teaches a method and system for executing a supplemental function for a query (see [0010] and Claim 1), the method comprising: receiving, via a user input interface, a query for a media asset (see Figure 11, step 1104, see also Figure 3 for entering query); in response to receiving the query, executing a function to generate a reply to the query (see Abstract and [0057] – Examiner recognizes that in response the users desire to search for programs the interactive television app generates search criteria and searches for programs.); retrieving a user profile indicating usage patterns (see [0012] and [0013] – Examiner recognizes the user profile monitors the user interactions with the guidance application); in response to determining that the user profile includes the query template matching the user's query (see [0046] – Examiner recognizes the media guidance application displays search results of programs available that match the user profile.): wherein the executed function to generate the reply to the query is different than the supplemental function (see Abstract – Examiner recognizes that the interactive television app generates search criteria and searches for programs is separate from any additional search function executed later on.).
	Yates fails to explicitly recite retrieving a user profile indicating the user's usage patterns of the interactive media guidance application; and determining whether the user profile includes a query template matching the user's query.
	However, Chen teaches determining whether the user profile includes a query template matching the user's query (see [0056], [0057], [0091]-[0105] - Examiner recognizes the question template as the claimed query template.  Examiner also recognizes that it could be stored within the user profile of Yates according to previous queries entered by a user.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Yates to incorporate the query template comparison of Chen for the purpose of decreasing the cost but increase the speed with which data is retrieved (see Chen [0006]).
	Yates and Chen fail to explicitly recite identifying, based on usage patterns, a supplemental function corresponding to the query template; executing the supplemental function.
(see Abstract, [0015], [0016], and [0026]-[0052] – Examiner recognizes that the user is able to request/view media content.  Based on the content, contextual data is gathered and used to gather and provided additional supplemental content.  Examiner recognizes the user content request as the claimed query template and the contextual data gathering and supplemental content gathering as the claimed supplemental function.); executing the supplemental function (see [0053-[0059]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Yates and Chen to incorporate the selection and presentation of content-relevant supplemental content as taught by Krikorian for the purpose of increasing the relevancy of content delivered to the user by gathering contextual information from the content being viewed by the user (see Krikorian [0005] – [0007]).
As to claims 53 and 63, Yates teaches wherein the supplemental function comprises a search function for identifying a content source where the media asset is available (displaying information and/or guidance (including the output of a given supplemental function, or the content source corresponding to a media asset) along with selected media items in Yates would be readily implemented by the skilled person, according to his common general knowledge of graphical user interfaces.). 
As to claims 54 and 64, Yates teaches wherein the supplemental function comprises a search function for identifying a guidance feature relating to the media asset (displaying information and/or guidance (including the output of a given supplemental function, or the content source corresponding to a media asset) along with selected media items in Yates would be readily implemented by the skilled person, according to his common general knowledge of graphical user interfaces.).	
As to claims 55 and 65, Yates teaches the guidance feature is a recording request for the media asset (see [0124] – obvious to the skilled person in the light of the recording functionality provided in Yates to introduce user interface controls.).
As to claims 56 and 66, Chen teaches determining whether the user profile includes the query template matching the user's query comprises: identifying one or more tokens in the query (see [0056], [0057], [0091]-[0105] – tokens are keywords); determining whether the user profile includes the query template matching at least a portion of the one or more tokens (see [0056], [0057], [0091]-[0105] - Examiner recognizes the question template as the claimed query template.  Template is matched based on keywords entered by the user.).
As to claims 57 and 67, Yates and Chen teach the user profile indicating the user's usage patterns of the interactive media guidance application includes a plurality of query templates and a corresponding plurality of supplemental functions, and wherein identifying the supplemental function corresponding to the query template comprises identifying the supplemental function corresponding to the query template from the user profile (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template).
As to claims 58 and 68, Yates and Chen teach the user profile indicating the user's usage patterns of the interactive media guidance application includes a plurality of query templates and a remote database includes a plurality of supplemental functions corresponding to the plurality of query templates, and wherein the control circuitry configured to identify the supplemental function corresponding to the query template comprises control circuitry configured to identify the supplemental function corresponding to the query template from the remote database (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template).
As to claims 59 and 69, Yates and Chen teach wherein the query template is a first query template and the supplemental function is a first supplemental function, and the method further comprises: in response to determining that the user profile does not include a query template matching the query: retrieving a generic profile indicating generalized usage patterns of a plurality of users (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template); and determining whether the generic profile includes a second query template matching the query (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template).
(see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template); executing the second supplemental function (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template); generating a display from execution of the second supplemental function (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template).
As to claims 61 and 71, Yates teaches in response to determining that the generic profile includes the second query template matching the query: identifying a second supplemental function that was previously performed after receiving a previous query matching the second query template (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template); executing the second supplemental function subsequent to generating for display the response to the query for the media asset (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template); and generating for display an interactive media guidance screen including the media asset and output from execution of the second supplemental function (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template).
Response to Arguments
Applicant’s arguments with respect to claim(s) 52-71 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 7-9, filed 1/11/2021, with respect to the rejection(s) of claim(s) 52-71 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krikorian et al (US 2007/0234213 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161